SWEENEY, J.
Heard on the defendant’s motion for a new trial.
This is an indictment charging the defendant with a conspiracy to fraudulently obtain money from an insurance company by making arrangement with his co-conspirators by which they took his automobile and then the defendant notified the insurance company that his automobile had been stolen and demanded of the insurance company the amount of the insurance upon his automobile, which was paid to him.
"After a four days’ trial of the case the jury returned a verdict of guilty and the defendant duly filed a motion for a new trial, claiming that the verdict is against the law and the evidence- and the weight thereof.
Three of the State’s material witnesses were serving sentences in the State’s prison at the time that they testified in this- case and some of the other witnesses for the State had criminal records at the time that they testified. The weight to be given to their testimony was peculiarly a matter for the jury. These witnesses appeared to the Court to be honestly trying to testify to the facts- and' circumstances involved in this transaction as they remembered them. There Was sufficient evidence in the State’s case to require the jury to- find the defendant guilty if the jury believed the State’s witnesses on the material points in issue.'
The Court has carefully considered all) of the evidence in the case and as it cannot say that the verdict of the jury is against the weight of the evi*98dence, defendant’s motion for a new trial is denied.
For State: Herbert A. Rice and Antonio A. Capotosto.
For Defendant: Archambault & Archanibault.